Citation Nr: 0415117	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1968 to November 
1969.  He died in August 2001.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant's August 2003 substantive appeal included a 
request for a Board hearing in Washington, D.C.  She failed 
to report for the hearing scheduled in October 2003.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702 (2003).  

The Board notes that the RO denied entitlement to dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318 
(West 2002) in an April 2003 rating decision.  The appellant 
submitted a notice of disagreement in May 2003 and the RO 
issued a statement of the case in August 2003.  The only 
substantive appeal of record was received in August 2003, 
before the RO issued the August 2003 statement of the case, 
and perfects only the appeal with respect to service 
connection for the cause of the veteran's death.  Therefore, 
the issue of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 is not currently 
before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in August 2001, and the death 
certificate lists the cause of death as massive head injuries 
due to the deceased being hit in the hit with blunt object; 
the death was ruled a homicide.  

3.  At that time of his death, the veteran had the following 
service-connected disabilities: post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling; and status 
post incision and drainage of shell fragment wound of the 
proximal right forearm with two surgical scars, rated as 
noncompensable (zero percent disabling).  

4.  There is no competent evidence showing that any service-
connected disability or incident of service was the primary 
or a contributory cause of the veteran's death.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an April 2002 letter, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained the notice and assistance provisions of the 
VCAA.  In particular, the letter explained what evidence it 
would obtain, including VA records or other records held by a 
Federal agency, what VA would do to assist the appellant in 
developing her claim, and what the appellant had to do to 
support her claim, including providing sufficient information 
to identify and secure evidence.  In addition, the June 2003 
statement of the case includes the text of the regulation 
implementing the notice and assistance provisions of the 
VCAA.  Therefore, the Board is satisfied that the RO has 
provided all required VCAA notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the VCAA notice was provided prior 
to the May 2002 rating decision on appeal.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the 
appellant does not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  The letter specifically identified 
certain evidence that the RO would secure and asked the 
appellant to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asks the appellant to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the appellant.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
appellant, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the Board notes that the 
appellant submitted to the RO the report of the autopsy of 
the veteran and associated laboratory reports.  She has also 
provided personal testimony and written statements from her 
sons.  There are no terminal medical treatment records; 
however, the RO has secured the veteran's VA treatment 
records through the time of his death.  Finally, the RO has 
contacted the Sheriff's Department investigating the 
veteran's death, but has been refused additional information 
based on the ongoing nature of the criminal investigation.  
The Board notes that the Hearing Officer from the December 
2002 hearing advised the appellant of the types of evidence 
that would be useful in substantiating her claim, such lay 
statements or a statement from a physician as to the impact 
the PTSD had on the veteran, and held the record open for her 
to provide such evidence.  See 38 C.F.R. § 3.103(c)(2).  The 
appellant provided written statements from her sons, but no 
other evidence.  She has not identified or authorized the 
release of any private medical evidence.  There is no 
indication or allegation that additional relevant evidence 
remains outstanding.  The Board is therefore satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.   



Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2003); 38 C.F.R. § 3.5(a) (2003).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in August 2001.  The death 
certificate listed the cause of death as massive head 
injuries due to the deceased being hit in the hit with blunt 
object.  The death was ruled a homicide.  The autopsy report 
reflects findings of violent death due to blunt force trauma 
to the head.  It noted that the head injuries were consistent 
with the weapon, a hammer, brought to the post mortem.  Blood 
and vitreous fluid testing confirmed the presence of alcohol, 
measuring 0.32 percent and 0.35 percent, respectively.  The 
permit for the autopsy included notations that the veteran 
suffered from PTSD, severe schizophrenia, and alcohol abuse 
by history. 

In a November 2001 statement, the appellant related that the 
veteran was found dead at the scene and transported directly 
to the morgue, such that there were no emergency room or 
other terminal treatment records.  April 2002 correspondence 
from the local Sheriff's Department indicated that there was 
an ongoing criminal investigation and that it therefore could 
not release any information about the circumstances of the 
veteran's death.  In December 2002, the Sheriff's Department 
again refused to release any information, noting only that 
neither the appellant nor any other family member was 
considered a suspect.  

At that time of his death, the veteran had the following 
service-connected disabilities: PTSD, rated as 100 percent 
disabling; and status post incision and drainage of shell 
fragment wound of the proximal right forearm with two 
surgical scars, rated as noncompensable.  

The appellant argues that the veteran's PTSD contributed to 
his death.  In her August 2002 notice of disagreement, she 
stated that the veteran was unable to mentally comprehend 
dangerous situations and surroundings.  She indicated that he 
was never unprotected, never without a weapon.  Due to his 
psychiatric disability, on the date of his death, he was 
caught off guard, robbed, and murdered.  In an October 2002 
statement, the appellant added that, had the veteran been in 
the right frame of mind to defend himself, his life would not 
have ended that way.  She added that people, including the 
Sheriff's Department, considered the veteran to be dangerous.  
During the December 2002 personal hearing, the appellant 
indicated that people knew about the veteran's psychiatric 
disability and took advantage of him.  He had been beaten and 
stolen from previously.  The day he died, she had received 
his VA compensation as his spouse payee and had given him 
some money.  The appellant testified that the veteran had a 
history of anger and had said that he would kill someone who 
had stolen from him.  Statements from the veteran's sons 
submitted in December 2002 mirrored the appellant's 
testimony.    

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b).  That is, there is no competent evidence showing 
that a service-connected disability or any incident of 
service is the primary or a contributory cause of the 
veteran's death.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  The Board acknowledges the appellant's 
argument that the veteran's service-connected PTSD may have 
led to the circumstances that resulted in his death, i.e., 
mental inability to defend himself, recognize dangers, or 
prevent other people from taking advantage of him.  However, 
there is no indication that PTSD is the proximate cause, 
whether primary or contributory, of the veteran's death.  
"Proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74 
(1998) (quoting Black's Law Dictionary 1225 (6th ed. 1990)).  
Clearly, the veteran's death is the result of an intervening 
event, specifically a brutal physical attack by an assailant 
or assailants, which has nothing to do with whether the 
veteran had PTSD.  The Board emphasizes that there is 
absolutely no evidence of record concerning the specific 
circumstances under which the veteran was attacked and 
killed.  For purposes of our inquiry, the thoughts and 
theories of the appellant and her sons are no more than 
speculation.  Thus, the preponderance of the evidence is 
against the appellant's claim.  38 U.S.C.A. 
§ 5107(b).  The Board sympathizes with the appellant and her 
family for the untimely and violent death of the veteran.  
However, the Board is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  The appeal 
is denied.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



